Citation Nr: 9901455	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-08 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for scar, left eye, secondary to toxoplasmosis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to 
December 1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in August 1995, by 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board notes that 
during the pendency of this appeal the appellant relocated 
his personal residence to Birmingham, Alabama, and the 
Montgomery RO assumed jurisdiction over the appeal.


FINDING OF FACT

The appellants scar, left eye, secondary to toxoplasmosis is 
manifested by complaints of photophobia, a nervous twitch and 
occasional pain and is not productive of any vision 
impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for scar, left eye, secondary to toxoplasmosis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, Diagnostic Code 6018 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellants claim for a 
compensable disability evaluation for the left eye scar to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Specifically, the appellants assertions 
regarding an increase in severity of the disability since it 
was last evaluated by VA is deemed adequate to well ground 
the claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Background

In February 1990, the RO granted service connection for scar, 
left eye, secondary to toxoplasmosis and assigned a 
noncompensable disability evaluation effective from December 
2nd, 1989.  The rating board noted that the appellant 
complained of blurred vision in February 1987 and was found 
to have toxoplasmosis in the left eye.  On service separation 
examination a scar was noted in the left eye which was 
considered to be secondary to the toxoplasmosis infection.

In February 1996, a VA ophthalmologic examination was 
conducted.  On physical examination the presence of a 
chorioretinal scar was noted beneath the optic nerve.  The 
examiner indicated that the cause was unknown but that 
toxoplasmosis was a possibility.  It was further noted that 
the scar did not alter the appellants vision.

In May 1996, the appellant testified at a hearing before a 
Hearing Officer.  He reported that he experienced photophobia 
in the left eye which had increased in severity over time.  
He further noted that he believed he was far-sighted due to 
the residuals of the toxoplasmosis.  In addition, he 
indicated that he had developed a nervous twitch in the eye 
and experienced occasional pain which he attributed to the 
service-connected disability. 

On outpatient treatment in June 1996, by the Ft. Polk 
Optometry Clinic, the appellant reported complaints of 
blurred vision, photophobia, pain and weeping while reading.  
Vision in the left eye was 20/25 and the cornea was clear.  
There was chorioretinal scarring of the left macula and mild 
cellophane/wrinkling of the retina.  The assessment was 
toxoplasmosis of the left eye with macular involvement.

On VA outpatient examination in July 1996, vision in the 
appellants left eye was 20/30 and the presence of an old 
chorioretinal scar was noted.  The diagnostic impression was 
history of toxoplasmosis, left eye.

Analysis

The appellants left eye disorder is currently evaluated as 
analogous to chronic conjunctivitis pursuant to Diagnostic 
Code 6018.  Pursuant to 38 C.F.R. § 4.20, when a disability 
is encountered that is not listed in the rating schedule it 
is permissible to rate under a closely related disease or 
injury in which the functions affected, the anatomical 
location and the symptomatology are closely analogous to the 
condition actually suffered from.  Code 6018 provides that 
where there is an active process with objective symptoms, a 
10 percent disability evaluation is warranted.  Where the 
condition is considered to be healed, the residuals are to be 
rated and where there are no residuals, a noncompensable 
disability evaluation is applicable.  

In this case, the appellant argues that his service-connected 
left eye disability has increased in severity.  He contends 
that he experiences pain, blurred vision, photophobia and 
weeping from the eye when reading items up close and 
consequently, he asserts that entitlement to a compensable 
disability evaluation is warranted.  The appellants 
representative further argues that entitlement to a 30 
percent evaluation is warranted pursuant to Code 6017 based 
upon an active process with visual impairment.

After careful review of the evidence of record and the 
applicable rating criteria, the Board concludes that the 
preponderance of the evidence is against the appellants 
claim to a compensable disability evaluation.  Initially, it 
is noted that there is no medical evidence of record to 
confirm that the appellants scar, left eye, secondary to 
toxoplasmosis is manifested by any kind of active 
pathological process.  Furthermore, on VA examination in 
February 1996, the physician commented that the service-
connected disability did not impair the appellants visual 
acuity.  The veteran's photophobia, which he claims is 
related to his service connected eye disorder, causes him to 
wear sunglasses at times.

The appellants assertions regarding the severity of his left 
eye disability have been carefully considered; however, these 
statements alone without any corroborative medical evidence 
are found to be outweighed by the objective medical evidence 
of record.  Pursuant to either Code, 6017 or 6018, there must 
be evidence of objective symptomatology and/or impairment of 
visual acuity with active pathology to support entitlement to 
a compensable evaluation.  

The veteran's representative notes in a March 1996 letter, 
substantive appeal, that the provisions of 38 C.F.R. 
§ 3.321(b) should be considered because the veteran's blurred 
vision adversely impacts his employment.  The cited 
regulation provides for an extraschedular rating when "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  The evidence 
shows that the veteran does not have blurred vision due to 
toxoplasmosis, which is described as by history only.  
Moreover, the veteran has normal corrected visual acuity.  
The complaints of photophobia do not adversely affect him 
industrially.  He says that he chooses to work indoors and he 
is able to wear dark glasses when needed.  The record does 
not show unusual disabling factors, which render the rating 
schedule impractical.

Accordingly, in view of the above and the lack of any 
additional objective medical evidence to establish the 
presence of an active process or any compensable residual 
disability, entitlement to a compensable disability 
evaluation is not warranted. 


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
